Citation Nr: 1221409	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  04-44 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from February 1945 to October 1946.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss and for hemorrhoids.  Jurisdiction of the Veteran's claims was subsequently transferred to the Cleveland, Ohio RO. 

In June 2008, the Board remanded these matters for additional evidentiary development.  In March 2009, the Board issued a decision, denying the Veteran's claims for service connection for bilateral hearing loss and for hemorrhoids.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court). In March 2010, the Court issued a Memorandum Decision, which vacated the March 2009 Board decision and remanded the matters to the Board for readjudication.  In December 2010, the Board remanded the claims for additional evidentiary development which has now been accomplished, and the case has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is the result of a disease or injury in active duty service.  

2.  The preponderance of the evidence is against a finding that the Veteran's hemorrhoids are the result of a disease or injury in active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  Hemorrhoids were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in February 2003, April 2003, and January 2004) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in a March 2006 letter.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  

It is further noted that in February 2003 VA requested that the Veteran submit any service records that he possessed.  No additional service treatment records (STRs) were submitted.  The Board further notes that in October 2008, the appellant indicated that he had no further evidence to submit in support of his claims.  

In June 2008, the Board remanded the claims to obtain missing medical treatment records.  Treatment records were received from H.F.H., but it was noted that the C.C. where the appellant alleged he received treatment, had closed four years prior to the request and no records were available.  The Board also notes that in a statement dated in October 2008, the appellant indicated that he would be having a "hemorrhoidal operation" at the U.H. in Cleveland on October 9, 2008.  The Board notes that these records have been received and are part of the claims file.  

There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The Veteran alleges that he currently suffers from bilateral hearing loss and hemorrhoids that are the result of his time in active duty service.  Specifically, he claims that his time in service on a machine gun firing line every day training new recruits is the cause of his current bilateral hearing loss.  He further asserts that carrying 75 pound boxes of ammunition from trucks to the firing line every few hours, on a daily basis, caused his current hemorrhoids.  

The appellant's complete STRs are not available for review.  The only STR available for review is the appellant's separation examination dated in October 1946.  The examination report reflects that the appellant's genitourinary system was normal, he had no ear, nose or throat abnormalities and he scored 15/15 on the whispered voice test.  

The first indication of any treatment for hemorrhoids is dated in July 1963.  At that time, the Veteran was treated at a private hospital.  According to the available medical summary, he had a series of examinations performed in June 1963.  The rectal examination with proctoscope showed no tumors, polyps or other abnormalities.  Also of record is an annual proctoscopic examination report dated in May 1967.  The report noted no complaints referable to the rectum and sigmoid area.  The Veteran denied rectal pain, fissures, melena or change in stool size or caliber.  He did report some discomfort from external hemorrhoids in the past.  Upon physical examination, moderate sized external hemorrhoids and several small internal hemorrhoids were noted.  The sigmoidoscopic examination was otherwise considered normal.  

There is no medical evidence of any treatment for hemorrhoids from 1967 until April 2003, at which time the Veteran was treated by VA for moderately large external hemorrhoids.  

Medical evidence regarding the appellant's bilateral hearing loss claim was first indicated in May 2003.  In support of his claim, the appellant submitted an uninterpreted audiogram dated in May 2003, indicating normal hearing from 1500 to 2000 decibels. 

On VA audiological evaluation in January 2004, the audiologist noted that the Veteran had post service history of working at a paper manufacturing plant.  Following audiological testing, bilateral hearing loss was diagnosed, and it was opined that it was not likely that the Veteran's hearing loss was incurred in service.  It was more likely the result of post service noise exposure.  

In March 2009, the Board issued a decision, denying the Veteran's claims for service connection for bilateral hearing loss and for hemorrhoids.  The Court subsequently issued a Memorandum Decision which vacated the March 2009 Board decision and remanded the matter to the Board for readjudication.  Primarily, the Court determined that the Board provided inadequate reasons and bases for its decision.  Specifically, it was noted that the Veteran had submitted statements in support of his claim in which he noted that he never worked in a factory post service.  Instead, he worked as a salesman.  See, e.g., his March 2009 statement.  Because the Board did not discuss the probative value of the audiological exam in light of the disputed factual premise upon which it was based, the examination was called into question.  Moreover, the April 2004 VA examination regarding the Veteran's hemorrhoids was deemed inadequate to base a determination on in that the examiner failed to proffer any opinion regarding the etiology or onset of hemorrhoids.  

In an attempt to rectify these inadequacies and to better address the medical questions at issue, the Board remanded the claims in December 2010 for development to include appropriate evaluations to determine the etiology/onset of bilateral hearing loss and hemorrhoids.  

After the 2010 remand, additional VA treatment records dated from 2005 to the present day were added to the claims file.  These documents reflect treatment for various conditions, to include the Veteran's bilateral hearing loss and hemorrhoids.  Pertinent records have been (or will be) summarized.  Also added to the record were private records from 2008.  These documents reflect that the Veteran underwent a colonoscopy in August of that year.  Two benign polyps were noted.  Mild internal hemorrhoids were also seen.  In October 2008, he underwent a reduction of hemorrhoids and tolerated the procedure well.  

On the authorized audiological evaluation in March 2011, it was noted that the Veteran's chief complaint was of hearing loss for approximately 10-11 years.  He reported that he had difficulty hearing his wife, occasional difficulties hearing the television, and hearing on the telephone.  As for past noise exposure, the Veteran related that during service, he was a member of the infantry and the military police.  Post service, he worked in sales and denied ear disease, ear trauma, head injury, and recreational noise exposure.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
65
75
LEFT
25
25
55
65
75

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 86 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The examiner noted that the claims file was reviewed.  It was the examiner's opinion that it was less likely than not that the Veteran's bilateral hearing loss was related to excessive noise exposure in service.  For rationale, the examiner noted that current audiometric results revealed a pattern of hearing that was not consistent with hearing loss due to noise exposure but rather correlated to the pattern of hearing loss caused by presbycousis (aging).  She further noted that the Veteran reported that he first began to notice hearing loss approximately 10 years ago which was 55 years post military separation.  

As to the Veteran's hemorrhoids, the claims file was reviewed by a VA internist in March 2011.  She noted that he had a documented history of hemorrhoids after his military service.  However, there were no notes indicating any type of complaints, diagnosis, or treatment, while in service, and she noted that his separation exam indicated that the anus and rectum were normal.  She discussed the situation with a colleague, who explained that since no nexus could be proven, further history and physical exam could not possibly result in benefits for the Veteran.  For this reason, they were omitted.  

Review of the case file reflects that the RO requested that the Veteran be examined regarding his hemorrhoids in that the March 2011 examiner did not complete an actual examination as requested.  The additional examination was conducted in March 2012.  On exam, small or moderate external hemorrhoids were noted.  The examiner checked the box in the negative when asked whether there were any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his hemorrhoids.  The examiner reported that the claims file was reviewed, and he concurred with the opinion expressed in the March 2011 examination report.  

Additional VA review of the claims file regarding hearing loss was made by another examiner in April 2012.  It was also this examiner's opinion that the Veteran's hearing loss was not of service origin as there was no "link" and because there was no evidence that the hearing loss manifested itself to a compensable degree with a year of his release from service.  

Analysis

Initially, the Board notes that the Veteran was an infantryman and that acoustic trauma is conceded.  

The Board notes that while it is clearly shown that the Veteran has been diagnosed with bilateral hearing loss and hemorrhoids, none of the probative medical treatment records, private or VA, provides positive medical nexus statements connecting the Veteran's post service diagnoses of bilateral sensorineural hearing loss or hemorrhoids with his time in service.  

With regard to the decades-long evidentiary gaps between active service and the earliest reports of hearing loss or hemorrhoids, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the claims that the appellant had injuries in service which resulted in chronic disability symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing hearing loss and hemorrhoid complaints, symptoms, or findings for many years between the period of active duty and the medical reports dated in 1963 and 2003 is itself evidence which tends to show that hearing loss and hemorrhoids did not have their onset in service or for many years thereafter.  Also see Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003).  

The only evidence in support of the appellant's claims is his own personal statements that his current bilateral hearing loss and hemorrhoids are due to active duty service.  The Board acknowledges that the appellant is competent to give evidence about what he experienced; for example, he is competent to report that he incurred certain injuries during service or that he experienced certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 492 (1992).  

As reported earlier, VA examination audiological (January 2004) and hemorrhoidal (April 2003) reports were found to be deficient in that the audiological opinion was based on an inaccurate factual premise in that it was inaccurately reported that the Veteran had post service employment noise exposure.  The 2003 hemorrhoidal exam, while diagnosing hemorrhoids, did not actually include an opinion as to etiology.  

As to the claim for bilateral hearing loss, the negative evidence in the claims folder consists of audiological examination reports in March 2011 and April 2012.  Based on review of the appellant's claims file and his history (of inservice noise exposure but no exposure after service), the examiners opined that his current bilateral hearing loss was not likely incurred in service and was more likely the result of his age.  For rationale, it was noted that current audiometric results revealed a pattern of hearing that was not consistent with hearing loss due to noise exposure but rather correlated to the pattern of hearing loss caused by presbycousis (aging).  Moreover, the Veteran first began to notice hearing loss approximately 10 years ago which was 55 years post military separation.  This long period of time without clinical documentation of hearing loss does not support the claim for service connection.  See Forshey, Maxson, and Mense, supra.  

As to the claim for hemorrhoids, the negative evidence in the appellant's claims folder consists of the March 2011 and March 2012 hemorrhoidal examination reports.  While the 2011 examiner opined that review of the record was negative for hemorrhoids until many years after service, she did not actually examine the Veteran.  The RO determined that, in addition to review of the claims file, the Veteran should actually be examined before making a final determination regarding etiology.  In 2012, after examination which showed hemorrhoids, the 2012 came to the same conclusion as the 2011 examiner in that hemorrhoids were not shown during service or until many years after service.  Specifically, hemorrhoids were initially noted over 15 years after service in 1963 and not again until 2003.  And, as noted above, such a fact is not helpful to the Veteran's claim.  See Forshey, Maxson, and Mense, supra.  

The Board finds that the VA examinations have more probative value than the appellant's lay statements.  The examiners not only reviewed the appellant's medical history (which was accurately reported) but provided rationales for their negative opinions.  There were no complaints of hearing loss or hemorrhoids for years between the appellant's discharge from service and when he first complained of these conditions, thus militating against a grant of service connection on either a direct or, for sensorineural hearing loss, presumptive basis.  

Although the Board is sympathetic to the difficulties the appellant must face with his hearing loss and hemorrhoids, and, again, does not doubt that he was exposed to excessive noise during service, the fact is that hearing loss and hemorrhoids were not shown until many decades after service.  Medical professionals have stated the hearing loss and hemorrhoids are not consistent with service, and the only opinions to the contrary are the Veteran's lay statements. 

The Board has no choice in these circumstances but to deny the claims.  The evidence is not in equipoise since the negative opinions carry more weight than the lay opinions for the reasons detailed above.  As the preponderance of the evidence is against the appellant's claims, the benefit-of-the-doubt rule does not apply, and the appellant's claims of entitlement to service connection for bilateral hearing loss and hemorrhoids must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for hemorrhoids is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


